Per Curiam.
Plaintiff, Marjorie Osborn, was injured in a collision with a milk truck driven by defendant, Larry Joe Becker. Thereafter, plaintiffs commenced a suit for damages against defendants. Trial was held in circuit court without a jury and the judge found defendant Becker’s negligence the sole proximate cause of plaintiffs’ injuries. Further, the judge found that at the time of the collision a principal and agent relationship existed between defendant Becker and defendant Kraft Foods, Inc. Accordingly, judgment was entered jointly against the defendants. From this judgment Kraft Foods appeals solely on the issue whether the court erred in finding that an agency relationship existed.
The trial court made findings of fact which, unless clearly erroneous, are binding upon this Court. A review of the exhibits and testimony supports the findings of the trial court and are sufficient to support the legal conclusion of the existence of an agency relationship. Van Pelt v. Paull (1967), 6 Mich App 618; GCR 1963, 517.1; Skuta v. Hribek (1966), 3 Mich App 633.
Affirmed with costs to appellees.